EXHIBIT 10(cg) FIRST AMENDMENT TO THE NATIONAL WESTERN LIFE INSURANCE COMPANY PENSION PLAN (As Amended and Restated Effective January 1, 2007) This First Amendment to the National Western Life Insurance Company Pension Plan (as amended, the “Plan”) is hereby made and entered into as of the date last set forth below by National Western Life Insurance Company (the “Company”). WITNESSETH: WHEREAS, the Plan was originally established effective January 1, 1973, was subsequently amended several times, and was most recently amended and restated effective January 1, 2007; and WHEREAS, Section 13.1 of the Plan permits the Company to amend the Plan at any time; and WHEREAS, the Plan must be amended to comply with applicable requirements of the Pension Funding Equity Act of 2004 and the final regulations under section 415 of the Internal Revenue Code of 1986, as amended (the “Code”); NOW
